Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This communication is a third Office Action on the Merits. Claims 1, 3-8, 11-12, and 21-26, as amended 31 AUG. 2021, are pending and have been considered as follows; the objection to the drawings has been reconsidered:

CLAIMS PRESENTED BELOW IN ORDER OF DEPENDENCE

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 5, 11, 21-22  rejected under 35 U.S.C. 103 as being unpatentable over Beaty Bishop US 8746790 B2 (Beaty) in view of Smith US 6430954 B1 and Dillon US 8266916 B2.
As per claim 1 Beaty teaches a cover (apparatus 110, FIG. 1; this is considered exemplary), comprising: 
a first air permeable fabric (see "might have more mesh-like" 2:50) panel (a top panel 122, FIG. 3) for covering a horizontal top panel (see "attaches to a chair" 1:45; this is recognized as having a "top panel" equivalent to the top of an air conditioning unit); and 

wherein the second air permeable fabric panel includes two or more sections (see "sections" divided proximate edges 124, 126, 128, 130, FIG. 1; this is considered exemplary of teaching the side panels can be are divided at a line near the central top surface 113) connected by one or more seams therebetween,
wherein the one or more seams comprise an elastic material (see "This expandable area at the front top corners is identified by reference numerals 151a and 151b in FIGS. 2-4. Elastic encased within the top edge of the flared expandable areas 151a and 151b" 4:12 ).  
Beaty fails to explicitly disclose:
for an air conditioner unit, the cover for covering the air conditioner unit, for covering vertical side panels of the air conditioner unit; and
the first air permeable fabric panel is made of a first material and the second air permeable fabric panel is made of a second material.
Smith teaches such an obvious intended use of a covering material, such as an air conditioner, specifically:
for an air conditioner unit (air conditioning unit 8, FIG. 2), the cover for covering the air conditioner unit, for covering vertical side panels of the air conditioner unit; and
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Beaty by substituting an air conditioning unit for the chair as taught by Smith as an obvious design choice for using the cover to protect an air conditioner..
Dillon teaches such an obvious substitution of materials for an air conditioner cover, specifically:
the first air permeable fabric panel is made of a first material and the second air permeable fabric panel is made of a second material ("the removable panel is made from a material that is different from the remainder of the PTAC cover" 1:41).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Beaty in view of Smith by substituting the removeable panel made from a different material as taught by Dillon in order to enable inspection of the air conditioner.

As per claim 5 Beaty in view of Smith and Dillon teaches the limitation according to claim 1 and Dillon further discloses the first air permeable fabric panel can maintain an air flow of about 1300 ft.sup.3 min.sup.-1 (see FIG. 2), and the first air permeable fabric panel includes an opening therein at least as large as an exhaust opening in an air conditioning unit (see FIG. 2). It would have been 
In other words, the examiner's position is that Beaty in view of Smith and Dillon inherently is capable maintaining the air flow as claimed and having an opening of any size to meet that of the desired air conditioning unit.
However, in the alternative, if the assembly of Beaty in view of Smith and Dillon does not disclose the capability of maintaining an air flow as claimed, then it certainly would have been obvious to a skilled artisan at the time of filing to modify the assembly of Beaty in view of Smith and Dillon by enabling the assembly to perform at the claimed "can maintain" and to have an opening at least as large as an exhaust opening in the air conditioning unit as an obvious design choice in order to use the product in a greater variety of environments, thereby increasing the market of potential users.

As per claim 11 Beaty in view of Smith and Dillon teaches the limitation according to claim 1 and Beaty further discloses the first material is a substantially non-stretch fabric material (see "canvas" 2:52).

As per claim 21 Beaty in view of Smith and Dillon teaches the limitation according to claim 1 and Smith further discloses an adjustable fastener (knob fasteners 32, unidentified in FIG. 6, described elsewhere) provided in a bottom portion of the second air permeable fabric panel for securing the cover to a base of the air conditioner unit. It would have been obvious to a skilled artisan at the 

As per claim 22 Beaty in view of Smith and Dillon teaches the limitation according to claim 1, and Dillon further discloses the second material is different from the first material ("For example, the PTAC cover 600 may generally by made of a wood that matches a room's decor (not shown), but the removable cover 614 and the air passages 612 may be made of metal or plastic." 5:21). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Beaty in view of Smith and Dillon by substituting the different material as taught by Dillon in order to enable a different airflow through the second material. 

Claim 3 and 25-26 rejected under 35 U.S.C. 103 as being unpatentable over Beaty in view of Smith and Dillon as applied to claim 1 above and further in view of Woolsey et al. US 5782689 A (Woolsey).
As per claim 3 Beaty in view of Smith and Dillon teaches the limitation according to claim 1, but fails to explicitly disclose:
the first material, the second material, or both are made of a stretchable fabric.  
Woolsey teaches a stretchable fabric mounted in a frame used for removing contaminants, specifically:
the first material, the second material, or both are made of a stretchable fabric (see "The fabric face is preferably made of fiberglass or Kevlar coated with Teflon" Abstract; also "stretched across a frame", Cl. 5).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Beaty in view of Smith and Dillon by substituting the stretchable fabric as taught by Woolsey in order to provide a particular filtration against specific debris because doing so would enable the user to more precisely attune the assembly for their specific environment.

As per claim 25 Beaty in view of Smith, Dillon, and Woolsey teaches the limitation according to claim 3, and Beaty further discloses the first material is a canvas material (see "canvas" 2:52).

As per claim 26 Beaty in view of Smith, Dillon, and Woolsey teaches the limitation according to claim 3, and Beaty further discloses the first material is a nylon material (see "nylon" 2:44).

Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Beaty in view of Smith, Dillon and Woolsey as applied to claim 3 above and further in view of Barr-Perea et al.	 US 20170291710 A1 (Barr).
As per claim 4 Beaty in view of Smith, Dillon and Woolsey teaches the limitation according to claim 3 but fails to explicitly disclose:
the second material is a power mesh.  
Barr teaches power mesh, specifically:
the second material is a power mesh ("double-layered stretchy material, such as power mesh" [0017]).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Beaty in view of Smith, Dillon and Woolsey by substituting the power mesh as taught by Barr in order to allow the cover to be fit over irregularly shaped subjacent units.

Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Beaty in view of Smith and Dillon as applied to claim 1 above, and further in view of LePoudre et al. US 20160054012 A1 (LePoudre).
As per claim 6, Beaty in view of Smith and Dillon teaches the limitation according to claim 1, but fails to explicitly disclose:
an average pore size of the first air permeable fabric panel is greater than an average pore size of the second air permeable fabric panel and wherein a ratio of the average pore size of the first air permeable fabric panel to the average pore size of the second air permeable fabric panel is about 100:1. 

an average pore size of the first air permeable fabric panel is greater than an average pore size of the second air permeable fabric panel (see "membranes 609 can each be formed of multiple microporous sublayers with different chemical and/or physical properties, such as corrosion resistance and pore size" [0062]); and
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Beaty in view of Smith and Dillon by substituting the membranes having different pore sizes as taught by LePoudre in order to provide a desired amount of filtration, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).
Regarding the limitations of "a ratio of the average pore size of the first air permeable fabric panel to the average pore size of the second air permeable fabric panel is about 100:1", the Examiner notes any ratio —including about 100:1 or about 1:100— can be achieved by a skilled artisan seeking to have any desired effect, such as greater or lesser air flow.

Claim 7-8 rejected under 35 U.S.C. 103 as being unpatentable over Beaty in view of Smith and Dillon as applied to claim 1 above, and further in view of Bond US 8454720 B1.
 per claim 7-8 Beaty in view of Smith and Dillon teaches the limitation according to claim 1 but fails to explicitly disclose:
an average pore size of the first air permeable fabric panel is about 1 cm; and 
an average pore size of the second air permeable fabric panel is about 1 mm.
Bond teaches such a pore size, specifically:
an average pore size of the first air permeable fabric panel is about 1 cm (see " a density of the openings 70 equal to at least 140 openings per square inch" 1:40); and 
an average pore size of the second air permeable fabric panel is about 1 mm (see " a density of the openings 70 equal to at least 140 openings per square inch" 1:40).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Beaty in view of Smith and Dillon by substituting a desired pore size —including "at least 140 openings per square inch" which is recognized as "about 1 cm" or "about 1 mm" as broadly claimed— as taught by Bond in order to provide a desired amount of restriction of the fluids passing though the cover.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Beaty in view of Smith and Dillon as applied to claim 21 above and further in view of Powell et al. US 0039954 A (Powell).
As per claim 12 Beaty in view of Smith and Dillon teaches the limitation according to claim 21 but fails to explicitly disclose:
the adjustable fastener is elastic or a drawstring.
Powell teaches a such a fastener, specifically:
the adjustable fastener is elastic or a drawstring (see "B", FIG. 1; this is considered a drawstring as broadly claimed).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Beaty in view of Smith and Dillon by including the drawstring as taught by Powell in order to enable adjustable securement of the cover to protect against uplift.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Beaty in view of Smith, Dillon, and Woolsey as applied to claim 3 above and further in view of Fabric Wholesale Direct (Fabric).
As per claim 23 Beaty in view of Smith, Dillon, and Woolsey teaches the limitation according to claim 3, but fails to explicitly disclose:
the second material is a cabaret stretch mesh.
Fabric Wholesale Direct teaches cabaret stretch mesh was available to a skilled artisan, specifically:
the second material is a cabaret stretch mesh (see "Cabaret Stretch Mesh… unique blend and net like design" page 3).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Beaty in view of Smith, Dillon, and Woolsey by substituting Cabaret Stretch Mesh as taught by Fabric in order to provide any desired level of protection from a known material —specifically cabaret stretch mesh— because cabaret In re Leshin, 125 USPQ 416.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Beaty in view of Smith, Dillon, and Woolsey as applied to claim 3 above and further in view of Sandberg US 7547341 B2.
As per claim 24 Beaty in view of Smith, Dillon, and Woolsey teaches the limitation according to claim 3, but fails to explicitly disclose:
the second material is a honeycomb mesh.
Sandberg teaches honeycomb mesh available to a skilled artisan, specifically:
the second material is a honeycomb mesh (see "3-dimensional honeycomb pattern" 2:29).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Beaty in view of Smith, Dillon, and Woolsey by substituting 3-dimensional honeycomb pattern as taught by Sandberg in order to provide any desired level of protection from a known material —specifically 3-dimensional honeycomb pattern— because it would provide a flexible web made of washable, weather resistant synthetic fibers and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant's arguments with respect to claims 1, 3-8, 11-12, and 21 have been considered but are moot because the arguments do not apply to the new combinations of references used in the current rejection. The new combinations were needed to address the new combination of subject matter added by amendment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J SADLON whose telephone number is (571)270-5730. The examiner can normally be reached on Monday - Friday 8AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN D MATTEI can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JJS/Examiner, Art Unit 3638 


/JJS/

/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635